Citation Nr: 1503974	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a one-year temporary total disability rating, followed by at least a 30-percent rating, for a left knee unicompartmental arthroplasty performed in September 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran completed a career in the Air Force, serving on active duty from February 1984 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which assigned a temporary total convalescent rating effective September 10, 2010 for a left knee unilateral arthroplasty, followed by a 10-percent rating effective January 1, 2011.   

The Veteran clarified in his August 2012 substantive appeal (VA Form 9) that the issue on appeal is whether, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014), which pertains to prosthetic knee replacements, his left knee unicompartmental arthroplasty performed in September 2010 qualifies for a total rating for one year after the initial one-month total convalescent rating assigned under 38 C.F.R. § 4.30 (2014), with at least a 30-percent rating thereafter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran must be provided an opportunity to testify at a hearing before the Board.  He requested a Board hearing in a November 2012 VA Form 9, and indicated that he wished to testify by videoconference at the RO in a November 2012 hearing selection form.  He has not been afforded a hearing, and has not withdrawn his request.  Therefore, this case is not ready for appellate review.  See 38 U.S.C.A. § 7107(b) (West 2014) ("The Board shall decide any appeal only after affording the appellant an opportunity for a hearing."); 38 C.F.R. § 20.700(a) (2014) ("A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.") 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board.  

2. If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




